2020 IL App (3d) 190272

                                  Opinion filed June 5, 2020
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2020

      THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
      ILLINOIS,                                       )       of the 21st Judicial Circuit,
                                                      )       Kankakee County, Illinois.
             Plaintiff-Appellant,                     )
                                                      )       Appeal No. 3-19-0272
             v.                                       )       Circuit No. 18-CF-486
                                                      )
      LAVAIL D. DAVIS,                                )
                                                      )       Honorable Clark E. Erickson,
             Defendant-Appellee.                      )       Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
             Justice Holdridge concurred in the judgment and opinion.
             Presiding Justice Lytton dissented, with opinion.


                                                OPINION

¶1          The State appeals the trial court’s order suppressing the recording of a drug transaction

     between defendant, Lavail D. Davis, and a confidential informant (CI). The State also challenges

     the suppression of the CI’s in-person testimony regarding the transaction. We reverse and remand.

¶2                                         I. BACKGROUND

¶3          The State charged defendant with unlawful delivery of a controlled substance. 720 ILCS

     570/401(d) (West 2018). The charges stem from a drug transaction that a CI surreptitiously

     recorded with an audio and video recording device hidden on his person.
¶4           Defendant filed a motion to suppress evidence. The motion alleged that the audio and video

     recording constituted illegal eavesdropping. According to defendant, the police obtained an

     overhear authorization to record a specific targeted individual. The authorization did not name

     defendant as the target. Therefore, the CI illegally recorded the conversation he had with

     defendant. Defendant further argued that the CI’s in-person testimony should also be suppressed

     as the fruit of a poisonous tree.

¶5           The parties did not present any evidence at the hearing on defendant’s motion to suppress.

     However, the uncontested evidence is as follows. The Kankakee Area Metropolitan Enforcement

     Group (KAMEG) received an overhear authorization from the state’s attorney. The authorization

     provided for the recording of a controlled drug purchase between the CI and a specific individual

     targeted for selling narcotics. The CI previously purchased drugs from the target and arranged for

     another purchase. The authorization did not name defendant as the person to be recorded. The CI

     wore a hidden device, which recorded both audio and video. When the CI went to the target’s

     home to make the purchase, he could not locate the target. The CI left and walked to a different

     location nearby. The CI conducted a drug transaction with defendant. The purchase occurred on

     the exterior of a house. The State had no evidence that defendant and the target of the investigation

     acted in concert.

¶6           The parties agreed that the audio portion of the video recording of the drug transaction

     violated the eavesdropping statute because the audio recording of the conversation did not fall

     within the scope of the authorized overhear. Specifically, the authorization provided for the

     recording of the targeted individual, not defendant. Nevertheless, the State contended that the

     video recording and the confidential informant’s testimony were admissible, as they were not

     barred under the eavesdropping statute.


                                                     -2-
¶7            Ultimately, the trial court found that the recording constituted illegal eavesdropping. The

       court suppressed both the audio and video portion of the recording. The court also barred the CI’s

       testimony as to personally observing and receiving the drugs from defendant as the fruit of a

       poisonous tree.

¶8            The State filed a certificate of impairment pursuant to Illinois Supreme Court Rule 604(a)

       (eff. July 1, 2017), and this appeal follows.

¶9                                                II. ANALYSIS

¶ 10          At the outset, the parties agree that the audio portion of the recording constituted illegal

       eavesdropping and should be suppressed since it did not fall within the scope of the overhear

       authorization. The State contends the trial court should not have suppressed the video (without

       audio) and the CI’s in-person testimony. Specifically, the State contends that neither the video nor

       the CI’s personal knowledge derived from the illegal audio recording. Consequently, the State

       contends that this evidence is not barred at trial. Resolving this question requires us to interpret

       section 14-5 of the Criminal Code of 2012 (720 ILCS 5/14-5 (West 2012)). Section 14-5 bars the

       admission of evidence obtained in violation of the eavesdropping statute. Id. Our review is

       de novo. See People v. Luedemann, 222 Ill. 2d 530, 542 (2006).

¶ 11          The primary rule of statutory construction is to give effect to the true intent of the

       legislature, which is best determined from the statutory language itself. Illinois Graphics Co. v.

       Nickum, 159 Ill. 2d 469, 479 (1994). When statutory language is clear and unambiguous, it must

       be given effect without resort to other aids of interpretation. Village of Chatham v. County of

       Sangamon, 216 Ill. 2d 402, 429 (2005). Unambiguous statutes must be enforced as enacted, and a

       court cannot depart from their plain language by reading into them exceptions, limitations, or




                                                       -3-
       conditions that conflict with the expressed legislative intent. Franz v. Calaco Development Corp.,

       352 Ill. App. 3d 1129, 1150 (2004).

¶ 12           The clear and unambiguous language of section 14-5 provides that “[a]ny evidence

       obtained in violation of this Article is not admissible in any civil or criminal trial ***.” 720 ILCS

       5/14-5 (West 2018)). The key to inadmissibility under section 14-5 is that the evidence must be

       obtained as a result of illegal eavesdropping activity. That is, either the evidence itself is an illegal

       recording of a conversation, or the illegal eavesdropping led investigators to inculpatory evidence.

       Upon review, we find the trial court erred in suppressing the video recording and the CI’s in-person

       testimony since the evidence did not derive from a violation of the eavesdropping statute.

¶ 13           Under the plain language of section 14-5, the trial court correctly found the audio recording

       inadmissible on the basis that the audio recording itself constituted illegal eavesdropping.

       However, the prohibition does not extend to the video portion of the recording or the CI’s personal

       knowledge of the drug transaction. This evidence derived independently from the illegal

       eavesdropping. The CI participated in the conversation. He did not eavesdrop. The dissent

       speculates that the CI would not have had a conversation with defendant but for the illegal

       audiotaping. This is pure fantasy unsupported by the record. In addition, the video recorded

       simultaneously with the audio recording. 1 In other words, neither the CI’s personal knowledge nor

       the video recording resulted from the illegal eavesdropping. Therefore, section 14-5 does not bar

       the admission of the video recording or the CI’s in-person testimony. There is no need to consider




               1
                 We note that defendant only argued that section 14-5 barred the video portion of the recording.
       Defendant made no argument that the video recording standing alone should be barred under any other
       basis. In fact, defense counsel conceded that, if the video recording were made without audio, it would have
       been admissible.
                                                          -4-
       the application of the fruit-of-a-poisonous-tree doctrine, as this evidence did not derive from illegal

       eavesdropping.

¶ 14          Our conclusion is supported by our supreme court’s decision in People v. Gervasi, 89 Ill.
2d 522 (1982). In Gervasi, the supreme court considered the admissibility of transcripts and in-

       person testimony of overheard conversations. Id. Investigators suspected defendant of bribery. Id.

       at 524. Defendant made several telephone calls to the investigators. Id. at 524-25. Court reporters

       transcribed each telephone conversation while listening on an extension phone that had its

       speaking element removed. Id. Defendant also spoke to investigators several times in person. Id.

       at 525. On two of the face-to-face discussions, a court reporter transcribed the conversation without

       the aid of an eavesdropping device. Id.

¶ 15          On review, the supreme court first found that the extension phone with the speaking

       element removed constituted an eavesdropping device. Id. at 526-27. Therefore, the court found

       that the court reporters eavesdropped on defendant’s telephone calls. Id. at 527. The supreme court

       found the court reporters’ testimony and transcriptions were inadmissible as to the telephone

       conversations. Id. By contrast, the court held that the investigators that spoke to defendant over

       the phone could testify to the contents of the conversation. Id. at 531. The court found that the

       investigators did not eavesdrop but acted as a party to the conversation. Id. Therefore, the court

       held that the officers’ knowledge of the conversation did not derive from illegal eavesdropping.

       As to the face-to-face conversations, the supreme court found the officers’ and court reporters’

       testimony as well as the transcriptions admissible, as the evidence was obtained without the use of

       an eavesdropping device. Id. at 533-34.

¶ 16          Like the investigators in Gervasi, the CI in this case did not eavesdrop. Rather, the CI acted

       as a party to the conversation. Therefore, the CI’s in-person testimony is admissible under Gervasi.


                                                        -5-
       In addition, the video recording did not derive from eavesdropping activity. In other words, the

       audio eavesdropping did not lead the CI or police to the drug transaction. Rather, the CI made the

       video recording at the same time as the audio recording. The video is independent of the

       eavesdropping and, therefore, admissible.

¶ 17                                           III. CONCLUSION

¶ 18          For the foregoing reasons, we reverse and remand the judgment of the circuit court of

       Kankakee County.

¶ 19          Reversed and remanded.

¶ 20          PRESIDING JUSTICE LYTTON, dissenting:

¶ 21          I dissent. I disagree with the majority’s determination that the video portion of the illegal

       recording and the testimony of the CI are independent of the government’s illegal activities. I

       would affirm the trial court’s order granting defendant’s motion to suppress.

¶ 22          The eavesdropping statute provides: “Any evidence obtained in violation of this Article is

       not admissible in any civil or criminal trial ***.” 720 ILCS 5/14-5 (West 2018). This provision is

       “the legislature’s express adoption of the ‘fruit of the poisonous tree’ doctrine.” In re Marriage of

       Almquist, 299 Ill. App. 3d 732, 737 (1998) (citing People v. Maslowsky, 34 Ill. 2d 456, 464-65

       (1966)). “Under the ‘fruit of the poisonous tree’ doctrine, an unlawful search taints not only the

       evidence obtained from the search, but also evidence derivative of the search.” Id. (citing Wong

       Sun v. United States, 371 U.S. 471 (1963)).

¶ 23          The statute’s exclusionary rule applies to information derived from a process initiated by

       an unlawful act but does not extend to evidence obtained from an independent source. People v.

       Seehausen, 193 Ill. App. 3d 754, 761 (1990). If knowledge of facts is gained from an independent

       source, those facts may be proven like any other evidence, but knowledge gained by the

                                                       -6-
       government’s wrongdoing is inadmissible. Wong Sun, 371 U.S. at 485. The “proper test to be

       applied” is “ ‘ “[w]hether, granting establishment of the primary illegality, the evidence to which

       instant objection is made has been come at by exploitation of that illegality or instead by means

       sufficiently distinguishable to be purged of the primary taint.” ’ ” United States v. Wade, 388 U.S.
218, 241 (1967) (quoting Wong Sun, 371 U.S. at 488).

¶ 24          The independent source doctrine applies to “evidence acquired in a fashion untainted by

       the illegal evidence-gathering activity.” Murray v. United States, 487 U.S. 533, 537-38 (1988).

       Where an illegal government activity “has given investigators knowledge of facts x and y, but fact

       z has been learned by other means, fact z can be said to be admissible because derived from an

       ‘independent source.’ ” Id. at 538. The doctrine applies where a lawful seizure is genuinely

       independent of a tainted one. Id. at 542.

¶ 25          The independent source doctrine allows admission of evidence that has been discovered by

       means wholly independent of unlawful activity. Nix v. Williams, 467 U.S. 431, 443 (1984); see

       also United States v. San Martin, 469 F.2d 5, 8 (2d Cir. 1972) (independent source must be entirely

       separate from illegal eavesdropping); Simmons v. United States, 354 F. Supp. 1383, app. C 1394

       (N.D.N.Y. 1973) (evidence obtained from an “independent source” cannot be obtained from or as

       a consequence of lawless official acts). There must not be any connection between the

       government’s illegal conduct and the State’s proof. See Nardone v. United States, 308 U.S. 338,

       341 (1939); People v. Porcelli, 25 Ill. App. 3d 145, 150 (1974).

¶ 26          Evidence should be suppressed where “the initial illegality ‘led directly to any of the

       evidence actually used against the defendant at trial.’ ” (Emphasis in original.) United States v.

       Smith, 155 F.3d 1051, 1061 (9th Cir. 1998) (quoting United States v. Carsello, 578 F.2d 199, 203

       (7th Cir. 1978)). Independent, untainted sources of evidence include testimony from witnesses


                                                      -7-
       who acted voluntarily, free from coercion and not part of the illegal government activity. See

       United States ex rel. Conroy v. Bombard, 426 F. Supp. 97, 106 (S.D.N.Y. 1976); see also State v.

       Pierson, 248 N.W.2d 48, 53 (S.D. 1976) (evidence of drugs found from individuals cleaning motel

       room with no relation to illegal wiretap); People v. Mendez, 268 N.E.2d 778, 782 (N.Y. 1971)

       (surveillance leading to a witness was source of information independent of illegal wiretap).

¶ 27          “The fundamental purpose of *** eavesdropping statutes is to prohibit unauthorized

       eavesdropping and the use of evidence gained by such eavesdropping.” In re Cook County Grand

       Jury, 113 Ill. App. 3d 639, 646 (1983). “The spirit and purpose of the [Illinois] eavesdropping

       statute are not only to ensure that all eavesdropping is subject to judicial supervision but to prevent

       unwarranted intrusions into an individual’s privacy.” People v. Monoson, 75 Ill. App. 3d 1, 8

       (1979). Suppression of illegally recorded evidence is required “where there is a failure to satisfy

       any of the statutory requirements that directly and substantially implement the legislative intent to

       limit the use of overhears.” People v. Cunningham, 2012 IL App (3d) 100013, ¶ 22.

¶ 28          Courts in several states have ruled that video and/or testimonial evidence must be

       suppressed where, as here, it is connected to an illegal recording. See Commonwealth v.

       Dunnavant, 107 A.3d 29, 31 (Pa. 2014) (per curiam); State v. Lo, 675 P.2d 754, 760 (Haw. 1983);

       State v. Williams, 617 P.2d 1012, 1019 (Wash. 1980) (en banc); State v. Mullens, 650 S.E.2d 169,

       190 (W. Va. 2007); People v. Dezek, 308 N.W.2d 652, 657 (Mich. Ct. App. 1981) (per curiam).

       In State v. Williams, 617 P.2d at 1019, the Washington Supreme Court held that, where a police

       officer and civilian informant knowingly took part in the illegal recording of a conversation with

       the defendant, the State was prohibited from admitting into evidence the recordings of the

       conversation as well as the testimony of the officer and informant who participated in the

       conversation. The court found that suppression of the testimony of the officer and informant was


                                                        -8-
       necessary to accomplish the purpose of the state’s privacy act, which was “ ‘protection of the

       privacy of individuals from public dissemination, even in the course of a public trial, of illegally

       obtained information.’ ” (Emphasis omitted.) Id. (quoting State v. Wanrow, 559 P.2d 548, 555

       (Wash. 1977) (en banc)).

¶ 29          In this state, courts have uniformly held that testimony about an illegally recorded

       conversation is admissible only if the presence of the illegal recording did not lead to the

       conversation about which the testimony is sought to be introduced. See Gervasi, 89 Ill. 2d at 530

       (testimony of officers admissible where it was not “induced or influenced by the eavesdropping”);

       People v. Babolcsay, 368 Ill. App. 3d 712, 716 (2006) (officer’s testimony admissible because

       “videotaping activity did not lead to the officer’s conversation”); People v. Mosley, 63 Ill. App. 3d
437, 444 (1978) (officer’s testimony about conversations with defendant admissible because

       conversations “would have occurred even if [the officer] had not received approval to carry a

       recorder on his person”); Porcelli, 25 Ill. App. 3d at 150 (officer could testify about conversation

       with defendant because officer “did not telephone [defendant] just so that a recording could be

       made”).

¶ 30          Here, the majority found that the video portion of the illegally intercepted message and

       testimony from the CI were “independent sources” of evidence. This conclusion is not supported

       by the law or the record. In this case, the video portion of the recording was part of, not separate

       from, the illegal recording. Additionally, testimony from the CI is not separate from the illegal

       recording because the informant was responsible for the illegal recording and would not have

       engaged in any conversation with defendant but for the presence of the recording equipment. Both

       the video portion of the recording and the CI’s testimony are tainted by the illegal activity and,

       thus, inadmissible.


                                                       -9-
¶ 31             The majority’s decision is contrary to the statute’s purposes of protecting the privacy of

       individuals. The unwarranted intrusion of an individual’s privacy can only be remedied by

       suppression of all evidence connected to an unlawful eavesdropping recording, including all

       portions of the recording and testimony regarding the contents of the recording. See Williams, 617
P.2d at 1019; see also Wong Sun, 371 U.S. at 485 (“[T]estimony as to matters observed during an

       unlawful invasion has been excluded in order to enforce the basic constitutional policies.”). By

       allowing admission of the video portion of the recording and testimony from the CI, the majority

       is not protecting the privacy of individuals or discouraging illegal government activity.

¶ 32             The majority relies on Gervasi to support its decision. However, Gervasi is distinguishable.

       In Gervasi, our supreme court ruled that, where court reporters used illegal recording devices to

       listen to and transcribe telephone calls between the defendant and police officers, the testimony of

       the officers who took part in the conversations was admissible. See 89 Ill. 2d at 528-31. The court

       stated:

                 “The officers’ knowledge of and [their] testimony concerning the contents of the phone

                 conversations in our case were completely independent of the illegal eavesdropping.

                 Therefore, there is no indication that the testimony of these officers was in any way induced

                 or influenced by the eavesdropping. Here the officers were the actual participants in the

                 conversations. Their knowledge of what was said was not derived from any illegal action.

                 They spoke directly with the defendants, and most of the conversations were initiated by

                 the defendants and none of them were the result of illegal eavesdropping. The officers were

                 the participants in the conversations and were not the eavesdroppers.” Id. at 530.

¶ 33             The court ruled that the officers’ testimony as to the telephone conversations should not be

       suppressed because “[t]he officers did not surreptitiously obtain information from the defendants.”


                                                        - 10 -
Id. at 531. Because the officers’ knowledge was not derived from the court reporters’ illegal

       eavesdropping activities, the officers’ testimony did not violate the eavesdropping statute. Id. at

       529.

¶ 34          Unlike the officers in Gervasi, the CI in this case “surreptitiously recorded” defendant. See

       supra ¶ 3. Therefore, Gervasi does not apply. Here, the conversation between the CI and defendant

       was a direct result of illegal recording. If the CI had not been equipped with the recording

       equipment, he would not have attempted to engage in a drug transaction with defendant. Unlike

       the conversations the police officers testified to in Gervasi, which were motivated independently

       of and with no connection to the eavesdropping, the CI’s contact with defendant was motivated

       entirely by the illegal recording equipment. Thus, any and all evidence obtained therefrom,

       including video of the transaction and the CI’s testimony about his transaction with defendant,

       should be suppressed.

¶ 35          The majority’s decision in this case is contrary to the statute, as well as the spirit and

       purpose of the statute. I would affirm the trial court’s order suppressing all portions of the illegal

       recording as well as the CI’s testimony regarding his conversation with defendant.




                                                       - 11 -
                                 No. 3-19-0272


Cite as:                 People v. Davis, 2020 IL App (3d) 190272


Decision Under Review:   Appeal from the Circuit Court of Kankakee County, No. 18-CF-
                         486; the Hon. Clark E. Erickson, Judge, presiding.



Attorneys                Jim Rowe, State’s Attorney, of Kankakee (Patrick Delfino,
for                      Thomas D. Arado, and Mark A. Austill, of State’s Attorneys
Appellant:               Appellate Prosecutor’s Office, of counsel), for the People.



Attorneys
for                      Bart E. Beals, of Beals Law Firm, of Chicago, for appellee.
Appellee:




                                      - 12 -